DETAILED ACTION
1.	This action is in response to the claims filed 01 May 2022 for application 15/821,897 filed on Nov 24, 2017. Claims 1-10 and 12-20 are pending. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-10 and 12 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1:
Step 1 analysis:
In the instant case, claim 1 is directed to a method. Thus, the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
- 	providing action recommendations… (mental process, judgement, that can be performed in one’s mind);
-	generating… a plurality of prior probabilities… (mental process);
-	generating… a plurality of posterior probabilities… (mental process);
-	plurality of posterior probabilities are generated based on the plurality of prior probabilities… (mental process);
-	selecting… a first plurality of recommended actions from the subset of user actions for having the highest corresponding posterior probabilities… (mental process, evaluation, that can be performed in one’s mind);
Accordingly, the claims recite an abstract idea which is one of the judicial exceptions. The limitations of providing, generating, and selecting are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Step 2A: Prong 2 analysis:
	This judicial exception is not integrated into a practical application because the additional element “cloud environment” is recited at high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “collecting…” is mere insignificant extrasolution activity of gathering data. The additional element “displaying a first page…” is merely adding insignificant extra-solution activity of displaying results to the judicial exception. The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are directed to an abstract idea. Please see MPEP §2106.05(d).II.
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “cloud environment” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The collecting and displaying steps are insignificant extra-solution activity. Please see MPEP §2106.05(d).II. There is no inventive concept in the claim. The claim is not patent eligible.
	Claim 2 recites more specifics to the judicial exceptions identified in the rejection of claim 1.  Transmitting the first plurality of recommended actions to the client application is an additional element that is merely adding insignificant extra solution activity. It is an insignificant extra-solution activity that is a well understood, routine, and conventional activity as detailed in MPEP 2106.05(d)(II). Claim 2 does not recite any other additional elements than the ones recited in claim 1 that integrate the judicial exception into a practical application or amount to significantly more The claim is not patent eligible.
	Claim 3 recites more specifics to the judicial exceptions identified in the rejection of claim 2. Generating a machine learning matrix is an abstract idea of the “mental process” grouping which can be performed with the aid of pencil and paper. Receiving amounts to the additional element of receiving data and is considered insignificant, extrasolution activity. Claim 3 does not recite any other additional elements than the ones recited in claim 2 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 4 recites more specifics to the judicial exceptions identified in the rejection of claim 3. “Machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations” is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 4 does not recite any other additional elements than the ones recited in claim 3 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 5 recites more specifics to the judicial exceptions identified in the rejection of claim 4. Increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 5 does not recite any other additional elements than the ones recited in claim 4 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 6 recites more specifics to the judicial exceptions identified in the rejection of claim 4. Decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 6 does not recite any other additional elements than the ones recited in claim 4 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 7 recites more specifics to the judicial exceptions identified in the rejection of claim 3. The additional element “displaying a second page…” is merely adding insignificant extra-solution activity to the judicial exception. It is an insignificant extra-solution activity that is a well understood, routine, and conventional function (Almohizea on para. [0003] and [0004] discloses several patent publications where items like text display windows, image display windows, and websites are displayed). Generating a second plurality of recommended actions based on the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind by evaluation. Claim 7 does not recite any other additional elements than the ones recited in claim 3 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 8 recites selecting the plurality of pages… and performing each of the subset of user actions…Selecting the plurality of pages amounts to a mental process. Performing the subset of user actions is merely applying the abstract idea to a technology. Claim 8 does not recite any other additional elements than the ones recited in claim 1 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 9 recites more specifics to the judicial exceptions identified in the rejection of claim 3. Generating a corresponding posterior probability for each of the subset of user actions based on the corresponding prior probabilities of the first page, the subset of pages, and the subset of user actions is an abstract idea of the “mental process” grouping which can be performed with the aid of pencil and paper. Claim 9 does not recite any other additional elements than the ones recited in claim 1 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Regarding claim 10:
Step 1 analysis:
In the instant case, claim 1 is directed to a non-transitory storage medium. Thus, the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 10:
- 	providing action recommendations… (mental process, judgement, that can be performed in one’s mind);
-	generating… a machine learning matrix … (mental process);
-	generating… a plurality of prior probabilities… (mental process);
-	generating… a plurality of posterior probabilities… (mental process);
-	Assigning the preference values… (mental process)
-	generating a plurality of recommended actions… (mental process, evaluation, that can be performed in one’s mind);
The limitations of providing and generating are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the claims recite an abstract idea which is one of the judicial exceptions. 
Step 2A: Prong 2 analysis:
	This judicial exception is not integrated into a practical application because the additional element “non-transitory computer-readable storage medium,” “set of instructions,” “cloud environment,” and “processor” is recited at high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “collecting…” and “displaying a starting page…” is merely adding insignificant extra-solution activity to the judicial exception, see MPEP §2106.05(d).II. The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “non-transitory computer-readable storage medium,” “set of instructions,” “cloud environment,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP 2106.05(b). The collecting and displaying step is an insignificant extra-solution activity that is a well understood, routine, and conventional function, see MPEP 2106.05(d).II. There is no inventive concept in the claim. The claim is not patent eligible.
	Claim 12 recites more specifics to the judicial exceptions identified in the rejection of claim 10.The “receiving a performed user action from the client application…” and “…transmitting of the plurality of recommended actions…” steps are merely adding insignificant extra solution activity. They are insignificant extra-solution activities that are well understood, routine, and conventional activity supported under Berkheimer Option 2 according to Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II). Adjusting the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Assigning the preference values… using the plurality of posterior probabilities is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 12 does not recite any other additional elements than the ones recited in claim 10 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 13 recites more specifics to the judicial exceptions identified in the rejection of claim 12. Increasing a corresponding preference value… in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 13 does not recite any other additional elements than the ones recited in claim 12 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 14 recites more specifics to the judicial exceptions identified in the rejection of claim 12. Decreasing a corresponding preference value… in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 14 does not recite any other additional elements than the ones recited in claim 12 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 15 recites more specifics to the judicial exceptions identified in the rejection of claim 12. Stop adjusting the the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 15 does not recite any other additional elements than the ones recited in claim 12 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Regarding claim 16:
Step 1 analysis:
In the instant case, claim 1 is directed to a system. Thus, the claims fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 analysis:
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 16:
- 	providing action recommendations… (mental process, judgement, that can be performed in one’s mind); 
-	generate… a plurality of prior probabilities… (mental process);
-	generate a plurality of posterior probabilities… (mental process);
-	plurality of posterior probabilities are generated based on the plurality of prior probabilities… (mental process);
-	select a plurality of recommended actions from the subset of user actions for having the highest corresponding posterior probabilities… (mental process, evaluation, that can be performed in one’s mind);
The limitations of providing, generating, and selecting are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the claims recite an abstract idea which is one of the judicial exceptions.
Step 2A: Prong 2 analysis:
	This judicial exception is not integrated into a practical application because the additional element “cloud environment,” “a telemetry-data collector,” and “recommendation module” are recited at high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. The additional element “collecting…” and “displaying a page…” is merely adding insignificant extra-solution activity to the judicial exception, see MPEP §2106.05(d).II. The claims do not recite additional elements that integrate the judicial exception into a practical application. The claims are directed to an abstract idea.
Step 2B analysis:
              The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “cloud environment,” “a telemetry-data collector,” and “recommendation module” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP 2106.05(b). The collecting and displaying step is an insignificant extra-solution activity that is a well understood, routine, and conventional function, MPEP 2106.05(d).II. There is no inventive concept in the claim. The claim is not patent eligible.
	Claim 17 recites more specifics to the judicial exceptions identified in the rejection of claim 16. The additional element “machine-learning module” is generally linking the use of judicial exception to a particular technological field of use. Receive a performed user action is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Generate a machine learning matrix is an abstract idea of the “mental process” grouping which can be performed with the aid of pencil and paper. Claim 17 does not recite any other additional elements than the ones recited in claim 16 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 18 recites more specifics to the judicial exceptions identified in the rejection of claim 17. Assigning the preference values… using the plurality of posterior probabilities is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 18 does not recite any other additional elements than the ones recited in claim 17 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 19 recites more specifics to the judicial exceptions identified in the rejection of claim 17. Increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 19 does not recite any other additional elements than the ones recited in claim 17 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.
	Claim 20 recites more specifics to the judicial exceptions identified in the rejection of claim 17. Decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix is an abstract idea of the “mental process” grouping which can be performed in one’s mind. Claim 20 does not recite any other additional elements than the ones recited in claim 17 that integrate the judicial exception into a practical application or amount to significantly more. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 2, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Almohizea (US 20170024424 A1) in view of Adjali et al. (US 2008/0306808). 

Regarding claim 1, Almohizea teaches A method for automatically providing action recommendations in a cloud environment (Almohizea teaches suggestive search engine that generates a list of suggested queries (recommendations) while the user is typing the search term (para [0009]–[0010]). The search engine system consists a network that is shown as a cloud data (fig. 1 and para [0036])), the method comprising:
collecting by an action recommendation manager, a set of telemetry data from a client application operating in the cloud environment, wherein the set of telemetry data contains a plurality of pages generated based on a plurality of user actions performed on the client application (Almohizea on para. [0010]-[0011] discloses a repository of query suggestions (pages) that could be hyperlink to an article, search results from another search engine, or link to previously visited websites (actions)); 
generating, by the action recommendation manager, plurality of pages and the plurality of user actions (Almohizea on fig. 13 and para. [0083]-[0084] discloses suggestive search engine where a user enters (plurality of user actions) query: Madonna, in the search bar. As the user is entering the query in the auto-complete list, options (pages) like Madonna WIKI, Madonna songs etc. are recommended to the user); 
in response to the client application displaying a first page selected from the plurality of pages, generating, by the action recommendation manager, a subset of user actions selected from the plurality of user actions and can be invoked in the client application from the first page (Almohizea discloses, when the user selects icon to list Madonna songs from the plurality of options like movies, songs etc. (plurality of pages) available when typing (plurality of user actions) in the auto-complete list, a new suggestion list (first page) of ranked Madonna songs is displayed. The first page lists URLs of recommended Madonna songs (subset of user actions) where each song has auxiliary items like Wikipedia page, listening, buying, downloading etc. (Fig. 13 and para. 82-84)).
selecting, by the action recommendation manager, a first plurality of recommended actions from the subset of user actions (Almohizea discloses suggestive search engine that lists URLs (recommended actions) of ranked recommended Madonna songs (subset of user actions) that user can select to listen, buy, or download Madonna songs of interest by selecting the URL for the songs Fig. 13 and para. 82-83).
Almohizea teaches providing automatic action recommendations but fails to explicitly teach generating a plurality of prior probabilities; 
generating a plurality of posterior probabilities and the plurality of posterior probabilities are generated based on the plurality of prior probabilities, and selecting… recommendations.. having the highest corresponding posterior probabilities among the plurality of posterior probabilities. 

Adjali teaches: generating a plurality of prior probabilities (“In addition to client application 40, mobile 10 holds and stores in memory 11 lists of a limited number of prior probabilities 11a to d relating to the user's personal likelihood of engaging in a particular behaviour (e.g. purchasing an item from a specific category), based on data from the user's own history.” [0053]); 
generating a plurality of posterior probabilities and the plurality of posterior probabilities are generated based on the plurality of prior probabilities, and selecting… recommendations.. having the highest corresponding posterior probabilities among the plurality of posterior probabilities (“The central unit 20 uses any relevant data on the user held at the data resource 45 and the group purchase model, to generate a list of generalised recommendations together with their associated generalised (posterior) probability values, which are sent to the mobile. The mobile then uses the locally stored attributed or personalised priors in order to apply, at the mobile, a correction factor to the probabilities associated with the received list of generalised recommendations in order to personalise them, and hence ascertain the personalised posterior probability of each recommendation on the list. The list of recommendations is then ordered according to the personalised posterior probabilities and the user is presented with the top few personalised recommendations.” [0074]). 

Almohizea and Adjali are in the same field of endeavor of recommendations and are analogous. Almohizea teaches a user action recommendation manager. Adjali teaches determining posterior probabilities for a recommendation based on prior probabilities. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the recommendation manager of Almohizea with the personalized posterior probability as taught by Adjali. One would have been motivated to combine as the prior probability and posterior probability since using user information to augment the posterior probabilities provides personalized posterior probabilities rather than generic ones [0074].

Regarding claim 2, the combination of Almohizea and Adjali teaches The method as recited in the claim 1, wherein the method further comprises:
transmitting the first plurality of recommended actions to the client application (Almohizea para. 83 and fig. 13 discloses displaying a list of URLs (recommended actions) of recommended Madonna songs available to user including clicking on link of song name, buying, and downloading interested songs. Almohizea fig. 1 shows how the client devices can communicate with the server to perform search and get the recommendations).
Regarding claim 8, the combination of Almohizea and Adjali teaches The method as recited in the claim 1, wherein 
for a subset of pages selected from the plurality of pages and the subset of user actions selected from the plurality of user actions, performing each of the subset of user actions from the first page of the client application generates a corresponding one of the subset of pages (Almohizea, as disclosed above in claim 1 and fig. 13, teaches ranked list of Madonna songs (subset of pages) from plurality of options like Madonna movies, songs etc. (plurality of pages). Each URL of Madonna songs (subset of user actions) resulting from the search (user actions) generates a subset of options that includes option to listen, download, buy etc. recommended songs.

 Regarding claim 9, the combination of Almohizea and Adjali teaches The method as recited in the claim 1, wherein the generating of the plurality of posterior probabilities comprises:25 
generating a corresponding posterior probability for each of the subset of user actions based on the corresponding prior probabilities of the first page, the subset of pages, and the subset of user actions (“The central unit 20 uses any relevant data on the user held at the data resource 45 and the group purchase model, to generate a list of generalised recommendations together with their associated generalised (posterior) probability values, which are sent to the mobile. The mobile then uses the locally stored attributed or personalised priors in order to apply, at the mobile, a correction factor to the probabilities associated with the received list of generalised recommendations in order to personalise them, and hence ascertain the personalised posterior probability of each recommendation on the list. The list of recommendations is then ordered according to the personalised posterior probabilities and the user is presented with the top few personalised recommendations.” [0074]).

Regarding claim 16, Almohizea teaches A system for automatically providing action recommendations in a cloud environment (Almohizea teaches suggestive search engine that generates a list of suggested queries (recommendations) while the user is typing the search term (para [0009]–[0010]). The search engine system consists of a system that includes a network that is shown as a cloud data (fig. 1 and para [0036])), the system comprising:
a telemetry-data-collector configured to collect a set of telemetry data from a client application operating in the cloud environment, wherein the set of telemetry data contains a plurality of pages generated based on a plurality of user actions performed on the client application (Almohizea on para. [0010]-[0011] discloses a repository of query suggestions (pages) that could be hyperlink to an article, search results from another search engine, or link to previously visited websites (actions)); and 27 
a recommendation-module coupled with the telemetry-data-collector, wherein the recommendation-module is configured to generate plurality of pages and the plurality of user actions (Almohizea on fig. 13 and para. [0083]-[0084] discloses suggestive search engine where a user enters (plurality of user actions) query: Madonna, in the search bar. As the user is entering the query in the auto-complete list, options (pages) like Madonna WIKI, Madonna songs etc. are recommended to the user),
in response to the client application displaying a page selected from the plurality of pages, generate a subset of user actions selected from the plurality of user actions and can be invoked in the client application from the page (Almohizea discloses, when the user selects icon to list Madonna songs from the plurality of options like movies, songs etc. (plurality of pages) available when typing (plurality of user actions) in the auto-complete list, a new suggestion list (page) of ranked Madonna songs is displayed. The page lists URLs of recommended Madonna songs (subset of user actions) where each song has auxiliary items like Wikipedia page, listening, buying, downloading etc. (Fig. 13 and para. 82-84)), and 
select a plurality of recommended actions from the subset of user actions (Almohizea discloses suggestive search engine that lists URLs (recommended actions) of ranked recommended Madonna songs (subset of user actions) that user can select to listen, buy, or download Madonna songs of interest by selecting the URL for the songs Fig. 13 and para. 82-83).
Almohizea teaches providing automatic action recommendations but fails to explicitly teach generate a plurality of prior probabilities; generate a plurality of posterior probabilities and the plurality of posterior probabilities are generated based on the plurality of prior probabilities, and select… recommended actions.. having the highest corresponding posterior probabilities among the plurality of posterior probabilities. 

However, Adjali discloses: generate a plurality of prior probabilities
generate a plurality of posterior probabilities [0053]
the plurality of posterior probabilities are generated based on the plurality of prior probabilities [0074]
select… recommended actions.. having the highest corresponding posterior probabilities among the plurality of posterior probabilities [0074].

Claims 3-7, 10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almohizea and Adjali and further in view of Volkovs et al. (US 20170185894).

Regarding claim 3, the combination of Almohizea and Adjali teaches The method as recited in the claim 2, wherein the method further comprises:
receiving a performed user action from the client application in response to the transmitting of the first plurality of recommended actions (Almohizea para. [0083] and fig. 13 discloses displaying a list of URLs (recommended actions) of recommended Madonna songs available to user including clicking listening, buying, and downloading (performed user actions) interested songs. Almohizea fig.1 shows how the client devices can communicate with the server to perform search and get recommendations for listening, buying, or downloading songs); and 

However, Almohizea does not explicitly disclose: generating a machine-learning matrix based on the performed user action and the first plurality of recommended actions. 
Volkovs teaches: generating a machine-learning matrix based on the performed user action and the first plurality of recommended actions (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039], see [0060] for the matrix used for machine learning).

Almohizea, Adjali and Volkovs are all in the same field of endeavor of recommendation and are analogous. Volkovs teaches the user of user-action matrices for machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the recommendation based on posterior probabilities as taught by Almohizea and Adjali with the known machine learning matrix as taught by Volkovs to yield predictable results. 

24Regarding claim 4, the combination of Almohizea and Adjali does not explicitly teach The method as recited in the claim 3, wherein
 the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations.

the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039], see [0060] for the matrix used for machine learning).

  Regarding claim 5, the combination of Almohizea and Adjali does not explicitly disclose: The method as recited in the claim 4, wherein the generating of the machine- learning matrix comprises: 
when the performed user action is one of the first plurality of recommended actions, increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix.

Volkovs teaches: when the performed user action is one of the first plurality of recommended actions, increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (“The recommendation system 130 identifies relevant items that users are likely to be interested in or will interact with and suggests the identified items to users of the online system 110. It is advantageous for many online systems 110 to suggest relevant items to users because this can lead to increase in frequency and quality of interactions between users and the online system 110, and help users identify more relevant items. For example, a recommendation system 130 included in a video streaming server may identify and suggest movies that a user may like based on movies that the user has previously viewed. Specifically, the recommendation system 130 may identify such relevant items based on preference information received from users as they interact with the online system 110. The preference information contains preferences for some items by a user over relative to other items. The preference information may be explicitly given by users, for example, through a rating survey that the recommendation system 130 provides to users, and/or may be deduced or inferred by the recommendation system 130 from actions of the user. Depending on the implementation inferred preferences may be derived from many types of actions, such as those representing a user's partial or full interaction with a content item (e.g., consuming the whole item or only a portion), or a user's action taken with respect to the content item (e.g., sharing the item with another user).” [0026]).

Regarding claim 6, the combination of Almohizea and Adjali does not explicitly disclose: The method as recited in the claim 4, wherein the generating of the machine- learning matrix comprises: 
when the performed user action is not one of the first plurality of recommended actions, decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix.

Volkovs teaches: when the performed user action is not one of the first plurality of recommended actions, decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (“The recommendation system 130 identifies relevant items that users are likely to be interested in or will interact with and suggests the identified items to users of the online system 110. It is advantageous for many online systems 110 to suggest relevant items to users because this can lead to increase in frequency and quality of interactions between users and the online system 110, and help users identify more relevant items. For example, a recommendation system 130 included in a video streaming server may identify and suggest movies that a user may like based on movies that the user has previously viewed. Specifically, the recommendation system 130 may identify such relevant items based on preference information received from users as they interact with the online system 110. The preference information contains preferences for some items by a user over relative to other items. The preference information may be explicitly given by users, for example, through a rating survey that the recommendation system 130 provides to users, and/or may be deduced or inferred by the recommendation system 130 from actions of the user. Depending on the implementation inferred preferences may be derived from many types of actions, such as those representing a user's partial or full interaction with a content item (e.g., consuming the whole item or only a portion), or a user's action taken with respect to the content item (e.g., sharing the item with another user).” [0026]).

Regarding claim 7, the combination of Almohizea and Adjali teaches The method as recited in the claim 3, wherein the method further comprises:
in response to the client application displaying a second page selected from the plurality of pages (Almohizea discloses, when the user selects icons to list Madonna songs from the plurality of, a new suggestion list (first page) of ranked Madonna songs is displayed. When the user selects a recommended song, the song has auxiliary items like Wikipedia page, listening, buying, downloading page etc. (second page) (Fig. 13 and para. 82-84).

However, Almohizea does not explicitly disclose: 
generating a second plurality of recommended actions based on the machine-learning matrix, wherein the second plurality of recommended actions have the highest preference values based on the second page 
	Volkovs teaches: generating a second plurality of recommended actions based on the machine-learning matrix, wherein the second plurality of recommended actions have the highest preference values based on the second page (“By using neural network models, the recommendation system can generate predictions in real-time for new users and items without the need to re-calibrate the models by making forward passes through the models to generate a latent representation (in the latent vector) of a user or item. Moreover, the recommendation system can easily incorporate other forms of information other than preference information to generate improved preference predictions by including the additional information to generate the latent vector description of the user or item. In one embodiment, these include characteristics of users and items.” [0006], Note: Repeating the process with additional pages is merely repeating the same steps as taught by Almohizea and Volkovs).

Regarding claim 10, Almohizea teaches A non-transitory computer-readable storage medium, containing a set of instructions which, when executed by a processor, cause the processor to perform a method for automatically providing action recommendations in a cloud environment (Almohizea discloses on para. [0008] computing devices with processor configured to execute instructions stored on non-transitory computer-readable storage medium. Almohizea teaches suggestive search engine that generates a list of suggested queries (recommendations) while the user is typing the search term (para [0009]–[0010]). The search engine system consists a network that is shown as a cloud data (fig. 1 and para [0036])), the method comprising:
collecting, by an action recommendation manager, a set of telemetry data from a client application operating in the cloud environment, wherein the set of telemetry data contains a plurality of pages generated based on a plurality of user actions performed on the client application (Almohizea on para. [0010]-[0011] discloses a repository of query suggestions (pages) that could be hyperlink to an article, search results from another search engine, or link to previously visited websites (actions)); 
in response to the client application displaying a starting page selected from the plurality of pages, by the action recommendation manager (Almohizea discloses, when the user selects icon to list Madonna songs from the plurality of options like movies, songs etc. (plurality of pages) available when typing in the auto-complete list, a new suggestion list (starting page) of ranked Madonna songs is displayed) 

Almohizea teaches providing automatic action recommendations but fails to explicitly teach 
generating, by the action recommendation manager, a machine-learning matrix based on the set of telemetry data, wherein the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations, and wherein generating the machine learning matrix includes:
generating a plurality of prior probabilities; 
generating a plurality of posterior probabilities for the plurality of user actions based on the plurality of prior probabilities; and 
assigning the preference values for the associations among the plurality of pages and the plurality of user actions using the plurality of posterior probabilities  . 26  
generating a plurality of recommended actions based on the machine-learning matrix, wherein the plurality of recommended actions are associated with the highest preference values based on the starting page. 

Adjali teaches: 
generating a plurality of prior probabilities (“In addition to client application 40, mobile 10 holds and stores in memory 11 lists of a limited number of prior probabilities 11a to d relating to the user's personal likelihood of engaging in a particular behaviour (e.g. purchasing an item from a specific category), based on data from the user's own history.” [0053]); 
generating a plurality of posterior probabilities for the plurality of user actions based on the plurality of prior probabilities (“The central unit 20 uses any relevant data on the user held at the data resource 45 and the group purchase model, to generate a list of generalised recommendations together with their associated generalised (posterior) probability values, which are sent to the mobile. The mobile then uses the locally stored attributed or personalised priors in order to apply, at the mobile, a correction factor to the probabilities associated with the received list of generalised recommendations in order to personalise them, and hence ascertain the personalised posterior probability of each recommendation on the list. The list of recommendations is then ordered according to the personalised posterior probabilities and the user is presented with the top few personalised recommendations.” [0074]); and 
assigning the preference values for the associations among the plurality of pages and the plurality of user actions using the plurality of posterior probabilities  [0074]. 26  

Almohizea and Adjali are in the same field of endeavor of recommendation and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the recommendation based on a machine learning matrix as taught by Almohizea with the known posterior probability based recommendation as taught by Adjali to yield predictable results. 

Volkovs discloses generating, by the action recommendation manager, a machine-learning matrix based on the set of telemetry data, wherein the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039], see [0060] for the matrix used for machine learning).
generating a plurality of recommended actions based on the machine-learning matrix, wherein the plurality of recommended actions are associated with the highest preference values based on the starting page (“By using neural network models, the recommendation system can generate predictions in real-time for new users and items without the need to re-calibrate the models by making forward passes through the models to generate a latent representation (in the latent vector) of a user or item. Moreover, the recommendation system can easily incorporate other forms of information other than preference information to generate improved preference predictions by including the additional information to generate the latent vector description of the user or item. In one embodiment, these include characteristics of users and items.” [0006])
Almohizea, Adjali and Volkovs are all in the same field of endeavor of recommendation and are analogous. Volkovs teaches the user of user-action matrices for machine learning. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the recommendation based on posterior probabilities as taught by Almohizea and Adjali with the known machine learning matrix as taught by Volkovs to yield predictable results.

Regarding claim 12, the combination of Almohizea and Volkovs teaches The non-transitory computer-readable storage medium of the claim 10, wherein the method further comprises:
receiving a performed user action from the client application in response to a transmitting of the plurality of recommended actions to the client application (Almohizea para. [0083] and fig. 13 discloses displaying a list of URLs (recommended actions) of recommended Madonna songs available to user including clicking listening, buying, and downloading (performed user actions) interested songs. Almohizea fig.1 shows how the client devices can communicate with the server to perform search and get recommendations for listening, buying, or downloading songs).

However, Almohizea does not explicitly disclose: 
adjusting the machine-learning matrix based on the performed user action 

Volkovs teaches: adjusting the machine-learning matrix based on the performed user action (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039], see [0060] for the matrix used for machine learning)

Regarding claim 13, Almohizea does not explicitly disclose: The non-transitory computer-readable storage medium of the claim 12, wherein the adjusting of the machine-learning matrix comprises:
when the performed user action is one of the plurality of recommended actions, increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix.

Volkovs teaches: when the performed user action is one of the plurality of recommended actions, increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039], see [0060] for the matrix used for machine learning).

Regarding claim 14, Almohizea does not explicitly disclose: The non-transitory computer-readable storage medium of the claim 12, wherein the adjusting of the machine-learning matrix comprises:
when the performed user action is not one of the plurality of recommended actions, decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix.

Volkovs teaches: when the performed user action is not one of the plurality of recommended actions, decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039], see [0060] for the matrix used for machine learning).

Regarding claim 15, Almohizea does not explicitly disclose: The non-transitory computer-readable storage medium of the claim 12, wherein the adjusting of the machine-learning matrix comprises:
in response to a determination that the performed user action is one of the plurality of recommended actions and the machine-learning matrix converges, stop-adjusting the machine-learning matrix.

However, Volkovs teaches: in response to a determination that the performed user action is one of the plurality of recommended actions and the machine-learning matrix converges, stop-adjusting the machine-learning matrix (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039], see [0060] for the matrix used for machine learning).

Regarding claim 17, the combination of Almohizea teaches The system of claim 16, wherein the system further comprises:
receive a performed user action from the client application in response to the transmitting of the plurality of recommended actions (Almohizea para. [0083] and fig. 13 discloses displaying a list of URLs (recommended actions) of recommended Madonna songs available to user including clicking listening, buying, and downloading (performed user actions) interested songs. Almohizea fig. 1 shows how the client devices can communicate with the server to perform search and get recommendations for listening, buying, or downloading songs), and 

However, Almohizea does not explicitly disclose: 
a machine-learning module coupled with the recommendation-module, wherein the machine-learning module is configured to:
generate a machine-learning matrix based on the performed user action and the plurality of recommended actions, wherein the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations.
 
Volkovs teaches: 
a machine-learning module coupled with the recommendation-module, wherein the machine-learning module is configured to (Figure 2):
generate a machine-learning matrix based on the performed user action and the plurality of recommended actions, wherein the machine-learning matrix contains associations among the plurality of pages and the plurality of user actions, and contains preference values corresponding to the associations.
 (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039]).


Regarding claim 18, Almohizea does not explicitly disclose:  The system of claim 17, wherein the machine-learning module is further configured to generate the machine-learning matrix by 
assigning the preference values for the associations among the plurality of pages and the subset of user actions using the plurality of posterior probabilities.

However, Volkovs teaches: assigning the preference values for the associations among the plurality of pages and the subset of user actions using the plurality of posterior probabilities.
 (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039]).  

Regarding claim 19, Almohizea does not explicitly disclose: The system of claim 17, wherein the machine-learning module is further configured to generate the machine-learning matrix by28 
when the performed user action is one of the plurality of recommended actions, increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix. 

However, Volkovs teaches:  when the performed user action is one of the plurality of recommended actions, increasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039]).  

Regarding claim 20, Almohizea does not explicitly disclose: The system of claim 17, wherein the machine-learning module is further configured to generate the machine-learning matrix by 
when the performed user action is not one of the plurality of recommended actions, decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix.
                                                                                                  
However, Volkovs teaches: when the performed user action is not one of the plurality of recommended actions, decreasing a corresponding preference value of an association between the first page and the performed user action in the machine-learning matrix (“The preference management module 220 determines ratings for users and items in the rating matrix 250A from the preference information received from the plurality of client devices 116. In one embodiment, the preference management module 220 populates the rating matrix 250 with user preferences that were expressed by the user through rating surveys, and the like. For example, the preference management module 220 may receive user ratings based on a scale of 1 to 5 for a list of movies in the online system 110, and populate the rating matrix 250 with values of the ratings for the corresponding user and movie. In another embodiment, when explicit user preferences are unknown, the preference management module 220 determines estimated ratings for the users based on information such action information, and populates the rating matrix 250 with the estimated ratings. For example, the preference management module 220 may populate the ratings matrix 250 with a binary value of 1 for a corresponding user and movie if there is an indication the user views the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing. As another example, the preference management module 220 populates the rating matrix 260 with rankings that represent the order in which a user prefers the set of items in the online system 110. As an alternative, the ratings matrix 250 may be received from an external system to the recommendation system 130. For example, in embodiments in which the recommendation system 130 is a separate system from the online system 110.” [0039]).

Response to Arguments
Applicant's arguments filed 01 May 2022 have been fully considered but they are not persuasive. Applicant argues: 
I.	Claim 1 does not recite mental process under analysis in step 2A Prong 1. Examiner respectfully disagrees. The action recommendation manager is merely a computerized tool used to implement the steps of the claims, see 2106.04(a)(2).III.C. Except for the computer elements the steps are able to be performed in the human mind or with pen and paper. The machine learning model is not recited in any detail in the claims nor are elements such as training or improvement to the computer or technology recited. The large amounts of telemetry data are not required by the claim. A human being is capable of taking in information and generally assigning a probability and recommending something based on the probabilities. Applicant states that the “action recommendation manager 160 may utilize parallelism and in-memory processing to handle exponential growth of telemetry data” [0020] and thus is impossible for a human to perform. Parallelism and in-memory processing are stated in an open-ended manner and are not claimed and thus not included in the broadest reasonable interpretation of the claim. 
II.	Claim 1 recites additional elements that integrate the judicial exception into a practical application under analysis in Step 2A Prong 2. Examiner respectfully disagrees. The additional elements of the computer and the receiving/displayed information are merely a generic computer and insignificant extrasolution activity as detailed in MPEP §2106.05(b) and §2106.05(d).II respectively. [0020] is argued to provide additional elements the amount to a practical application, however, a broadest reasonable interpretation of those elements in the claims does not require all elements from the specification.
III.	Claim 1 recites additional elements that amount to significantly more than mental process under analysis Step 2B. Examiner respectfully disagrees. Applicant argues that the claim as a whole provides an improvement to the functioning of the action recommendation manager by optimizing performance and monitoring various applications in a cloud environment. Optimization of the performance of an abstract idea is still an abstract idea. Performing the abstract idea in a cloud environment amounts to generally linking the abstract idea to a field of use. The rejections for claims 2-9 and 11-20 follow the same reasoning and the rejection is maintained.
Regarding the 103 rejection, Applicant argues:
Almohizea does not teach “a plurality of user actions” and “a subset of user actions” “selected from the plurality of user actions”. Examiner respectfully disagrees. A user enters a search term (user action) and pages (recommendations) are displayed based on the user action. The user can interact with any of the recommendations (subset of user actions).
Adjali recites the prior probabilities and poster probabilities are calculated on different devices and therefore cannot be performed by the action recommendation manager. Examiner respectfully disagrees. Nothing in the claims or specification requires the action recommendation manager to be a single device. It is operating in a cloud environment therefore it is receiving and transmitting information to other devices. A recommendation manager comprising several devices performing the same function is functionally the same.
Adjali does not teach “having the highest corresponding posterior probabilities among the plurality of posterior probabilities”. Examiner respectfully disagrees. “The top few personalised recommendations” [0074] are a selection of the highest corresponding posterior probabilities among the posterior probabilities. Adjali teaches the broadest reasonable interpretation of the limitation.
Adjali does not teach “for a subset of user actions selected from the plurality of user actions.” Examiner respectfully disagrees. Adjali is not relied on for that specific portion of the limitation, Almohizea is. The combination of Almohizea and Adjali teach the limitation as described in the rejection.
	Adjali does not disclose “based on the plurality of prior probabilities.” Examiner respectfully disagrees. Prior probabilities take into account the generalized probabilities and then the posterior probabilities are based on the prior probabilities. The personal probabilities are interpreted as the prior probabilities and the posterior probabilities are the modified personal probabilities in the rejection. The rejection teaches the broadest reasonable interpretation of the claim.
	All other arguments rely on the previous arguments being persuasive and are non-persuasive.
Conclusion










Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/Primary Examiner, Art Unit 2122